United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY SYSTEMS COMMAND,
Mechanicsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-568
Issued: August 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2011 appellant filed a timely appeal of a September 1, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an upper extremity condition in the performance of duty.
On appeal, appellant asserts that her attending physician’s opinion is sufficient to
establish causal relationship of the claimed condition to work factors.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 2, 2010 appellant, then a 59-year-old financial information specialist, filed an
occupational disease claim (Form CA-2) alleging that, on or before December 3, 2003, she
sustained pain and paresthesias of both hands and her right forearm due to keyboarding. She
first attributed the condition to work factors on October 5, 2004 but continued to perform
computer data entry at work through June 2010 and continuing. Appellant noted an increase of
symptoms in her right forearm beginning May 20, 2010.
In a July 27, 2010 letter, OWCP noted that it had accepted a prior December 3, 2003
traumatic injury claim for a left wrist contusion and a prior occupational disease claim for left
carpal tunnel syndrome and left radial styloid tenosynovitis sustained on or before
June 11, 2003.2 It requested that appellant clarify the nature of her present claim, describe the
alleged cause and submit medical evidence supporting a causal relationship between the claimed
conditions and the identified work factors. OWCP afforded her 30 days in which to submit such
evidence.
On August 4, 2010 the employing establishment submitted appellant’s position
description. The job required using several computer programs, daily electronic communication
and data entry.
In an August 5, 2010 report, Dr. John R. Frankeny, II, an attending Board-certified
orthopedic surgeon, related appellant’s complaints of right upper extremity symptoms over a
period of years, with significant increase in the last several months. Appellant underwent
decompressive surgery for cubital and carpal tunnel syndrome on the left with “minimal
alleviation of symptoms.” An electromyogram (EMG) study suggested mild carpal tunnel
syndrome on the right. On examination, Dr. Frankeny observed subjective numbness in both
hands and forearms. He opined that appellant’s symptoms were likely due to multi-system
overuse related to the use of a computer. As surgery on the left did not alleviate her symptoms,
Dr. Frankeny did not recommend median nerve decompression on the right.
By decision dated September 1, 2010, OWCP denied the claim on the grounds that fact of
injury was not established. It found that the evidence did “not support that the injury and/or
event(s) occurred.” OWCP noted that appellant did not respond to its July 27, 2010 request for a
description of the work factors alleged to have caused the claimed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
2

Under File No. xxxxxx746, OWCP accepted left carpal tunnel syndrome and left radial styloid tenosynovitis
sustained on or before June 11, 2003. On July 25, 2008 it denied appellant’s request for transposition of the left
ulnar nerve at the elbow under File No. xxxxxx746. Appellant did not file a timely request for reconsideration.
OWCP also accepted a traumatic injury claim under File No. xxxxxx732 for a left wrist contusion, combined under
File No. xxxxxx746 on November 13, 2008.

2

limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship is generally
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medial certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained bilateral hand and right forearm conditions in the
performance of duty due to keyboarding at work. OWCP requested that she provide a
description of the identified work factors and medical evidence supporting causal relationship.
The employing establishment provided a job description confirming that appellant was required
to use a computer on a daily basis. Appellant submitted an August 5, 2010 report from
Dr. Frankeny, an attending Board-certified orthopedic surgeon, who provided a history of injury
and treatment. He indicated that she intermittently has complained of numbness of the upper
extremity symptoms over a number of years, but it came to be more significant in the last
number of months. Dr. Frankeny also commented on an EMG report indicating mild carpal
tunnel syndrome on the right. He opined that, by history and objective test results, appellant’s
symptoms were “likely” due to overuse of a computer. Without any explanation or rationale for
the conclusion reached, such report is insufficient to establish causal relationship.7

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

20 C.F.R. § 10.5(q).

6

Solomon Polen, 51 ECAB 341 (2000).

7

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

3

On appeal, appellant asserts that Dr. Frankeny’s opinion is sufficient to establish causal
relationship of the claimed condition.
The Board finds that the position description provided by the employing establishment is
sufficient to establish that appellant was required to use a computer on a daily basis. Appellant
has thus established this contention as factual. The Board further finds however, that
Dr. Frankeny’s opinion attributing right carpal tunnel syndrome to computer usage is not
sufficiently rationalized to meet appellant’s burden of proof in establishing her claim.
Appellant may submit new evidence or argument with a written request for consideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.606 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 1, 2010 is affirmed.
Issued: August 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

